Exhibit 10.1

 

EXECUTION VERSION

 

THIRD LIMITED WAIVER

TO AMENDED AND RESTATED

CREDIT AGREEMENT

 

THIS THIRD LIMITED WAIVER, dated as of May 13, 2005 (the “Waiver”), to that
certain Amended and Restated Credit Agreement, dated as of September 3, 2003, is
made among MQ ASSOCIATES, INC., a Delaware corporation (“Holdings”), MEDQUEST,
INC., a Delaware corporation (the “Borrower”), the Lenders (as defined in the
Credit Agreement defined below) identified on the signature pages hereto, and
WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.            Holdings, the Borrower, the Lenders, Chase Lincoln First
Commercial Corporation, as Syndication Agent, Wachovia and General Electric
Capital Corporation, as Co-Documentation Agents, and Wachovia as Administrative
Agent, are parties to an Amended and Restated Credit Agreement, dated as of
September 3, 2003 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), providing for the availability of certain
credit facilities to the Borrower upon the terms and conditions set forth
therein.  Capitalized terms used herein without definition shall have the
meanings given to them in the Credit Agreement.

 

B.            Pursuant to that certain Limited Waiver and Agreement, dated as of
February 14, 2005 (the “First Waiver”), among the parties hereto, the Required
Lenders (i) temporarily waived the Specified Defaults (as defined in the First
Waiver), (ii) permanently waived the Section 6.2(c) Default (as defined in the
First Waiver) and (iii) extended the deadline for delivery of the 2005
Projections (as defined in the First Waiver).

 

C.            Pursuant to that certain Second Limited Waiver and Second
Amendment, dated as of March 30, 2005 (the “Second Waiver”), among the parties
hereto, the Required Lenders (i) temporarily waived the Second Waiver Specified
Defaults (as defined in the Second Waiver), and (ii) extended the deadline for
delivery of the 2005 Projections (as defined in the First Waiver), which
projections were delivered on May 11, 2005.

 

D.            Holdings and the Borrower have advised the Administrative Agent
and the Lenders that the Second Waiver Specified Defaults are, or may be,
continuing.

 

E.             Holdings and the Borrower have requested that the Administrative
Agent and the Lenders agree to temporarily waive the Third Waiver Specified
Defaults (as defined below) until June 30, 2005, subject to the terms and
conditions of this Waiver.

 

--------------------------------------------------------------------------------


 

F.             The Administrative Agent and the Lenders party to this Waiver are
agreeable to the request of Holdings and the Borrower under the circumstances
referred to below and on the terms and conditions set forth below.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                             Waivers.  In reliance upon the representations,
warranties and agreements made by Holdings and the Borrower in this Waiver, each
of the Lenders and the Administrative Agent hereby temporarily (i) waives (I)
the Second Waiver Specified Defaults and (II) one of more Defaults and/or Events
of Default that may have occurred and may be continuing, or that may occur, with
respect to (y) the covenant to deliver a copy of the unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
the fiscal quarter ended March 31, 2005, and the related unaudited consolidated
statements of income and cash flows for such fiscal quarter and the portion of
the fiscal year through the end of such fiscal quarter, within 45 days after the
end of such fiscal quarter, as required by Section 6.1(b) of the Credit
Agreement, and/or (z) the failure to give notice of any such Default and/or
Event of Default listed in clause (y) or any representation or warranty made or
deemed made by Holdings and the Borrower that no such Default or Event of
Default has occurred ((I) and (II), collectively, the “Third Waiver Specified
Defaults”) and (ii) agrees that, for the purposes of Section 5(c) hereof and,
solely in connection with any borrowing of Revolving Loans or Swingline Loans or
issuance of Letters of Credit as permitted under clause (2) below, for purposes
of Section 5.2(a) of the Credit Agreement, any effect that the Accounting Matter
(as defined to in the First Waiver) has had or may have on any financial
statements or other information of Holdings, the Borrower and their Subsidiaries
previously delivered to the Administrative Agent and the Lenders or any related
representations and warranties made or deemed made by any Loan Party in or
pursuant to the Loan Documents shall be disregarded; provided that (1) the
foregoing waivers and agreements are effective only until, and shall expire
automatically (without any further action by or notice to or from the
Administrative Agent or any Lender) upon, the earliest to occur of (A) June 30,
2005, (B) delivery by the Borrower to the Administrative Agent and the Lenders
of audited financial statements for the year ending December 31, 2004 as
required by Section 6.1(a) of the Credit Agreement together with the
certificates and other information as required by Sections 6.2(a) and 6.2(b) of
the Credit Agreement, (C) the occurrence of any Default or Event of Default
(including, without limitation, the failure of the Borrower to comply with
Section 6 hereof) other than the Third Waiver Specified Defaults and (D) the
requisite holders (or trustee, as may be applicable) under any indenture,
agreement or instrument evidencing Indebtedness for borrowed money in an
outstanding principal amount greater than $2,000,000 take any action (including,
without limitation, the enforcement of performance of the terms of such
indenture, agreement or instrument) with respect to any event of default that
may have occurred or may occur under such indenture, agreement or instrument
(the “Waiver Period”), and (2) as a continuing condition to the effectiveness of
such waiver and agreement, the

 

2

--------------------------------------------------------------------------------


 

Borrower agrees that the aggregate amount of all borrowings of Revolving Loans
and/or Swingline Loans (excluding any Revolving Loans to the extent the proceeds
thereof are used to refund outstanding Swingline Loans) made, together with the
aggregate amount of all Letters of Credit issued, during the period from the
Effective Date (as defined below) until the expiration of the Waiver Period,
will not exceed the aggregate amount at any time outstanding of the Revolving
Loans and/or Swingline Loans outstanding, together with the aggregate amount of
all Letters of Credit issued, on March 23, 2005 plus $5,000,000; provided,
further, that the limited duration of this Waiver shall not be taken into
consideration when determining whether, at any time during the Waiver Period, a
Default has occurred under the Credit Agreement.

 

2.                             Excess Cash.  If as of the close of any Business
Day during the Waiver Period, the aggregate cash on-hand of the Borrower and all
other Group Members exceeds $8.5 million, the Borrower shall promptly pay to the
Administrative Agent in reduction of outstanding Revolving Loans all such
amounts in excess of $8.5 million; provided, however, that such repayments shall
not permanently reduce the Revolving Commitment or the aggregate amount of
Revolving Loans and/or Swingline Loans, together with the aggregate amount of
all Letters of Credit issued, permitted to be outstanding pursuant to the terms
of Section 2(a) of this Waiver; provided, further, that the Administrative Agent
and the Borrower shall use commercially reasonable efforts to minimize any loss
or expense payable by the Borrower under Section 2.20 of the Credit Agreement as
a result of the making of a prepayment of Eurodollar Loans on a day that is not
the last day of an Interest Period with respect thereto (it being understood and
agreed that such efforts may include the deposit by the Borrower of amounts
required to be repaid pursuant to this Section 3 into a segregated account as
determined by the Administrative Agent, and applied to repay Eurodollar Loans as
and when the applicable Interest Periods expire).

 

3.                             Limitations.  Notwithstanding anything in the
Credit Agreement to the contrary, during the Waiver Period, the Borrower:

 

(a)           shall not, with respect to any Eurodollar Loan, permit the
Interest Period to end beyond one month after the borrowing or conversion date
thereof;

 

(b)           shall not permit to be extended any Incremental Term Loans;

 

(c)           agrees that clauses (x) and (y) of the first proviso to Section
2.11(d) of the Credit Agreement shall not apply;

 

(d)           shall not permit any Restricted Payment to be made other than (i)
dividends to Holdings to permit Holdings to pay corporate overhead expenses
incurred in the ordinary course of business not to exceed $25,000 in the
aggregate and pay any taxes that are due and payable by Holdings and the
Borrower as part of a consolidated group and (ii) Restricted Payments otherwise
permitted under Sections 7.6(a) and (d) of the Credit Agreement; and

 

3

--------------------------------------------------------------------------------


 

(e)           shall not permit to be made any Investments of the type permitted
under Section 7.7(g) of the Credit Agreement other than such Investments listed
on Schedule 4(e) hereto (which Investments shall be permitted under Section
7.7(g) regardless of whether they comply with the requirements set forth in
clauses (iii) and (viii) of such Section 7.7(g)).

 

4.                             Representations and Warranties.  In order to
induce the Administrative Agent and the Lenders to enter into this Waiver, each
of Holdings and the Borrower hereby represents and warrants to the
Administrative Agent and the Lenders as of the date hereof that:

 

(a)           this Waiver has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

 

(b)           after giving effect to this Waiver, no Default or Event or Default
has occurred and is continuing;

 

(c)           after giving effect to this Waiver, each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents is
true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); and

 

(d)           at all times Indebtedness incurred pursuant to the Credit
Agreement constituted, and continues to constitute, indebtedness not prohibited
to be incurred pursuant to Section 3.3 of the Senior Subordinated Note
Indenture.

 

5.                             Conditions of Effectiveness.  This Waiver shall
become effective as of the date (the “Effective Date”) that (i) the
Administrative Agent shall have received executed counterparts hereof from each
of Holdings, the Borrower and the Required Lenders and an acknowledgment and
consent hereto from each of the Subsidiary Guarantors in form and substance
reasonably satisfactory to the Administrative Agent, and (ii) the Borrower shall
have paid all fees and expenses due and owing to Morgan, Lewis & Bockius LLP,
counsel to the Administrative Agent, and FTI Consulting, financial advisors to
the Administrative Agent.

 

6.                             Post Effective Date Delivery.  On or before May
31, 2005 (or such later date as the Administrative Agent may determine in its
sole discretion), consistent with the requirements of Section 5.2(b) of the
Guarantee and Collateral Agreement, the Borrower shall furnish to the
Administrative Agent and the Lenders statements and schedules (and such other
reports in connection therewith) identifying and describing the assets and
property of the Borrower and each other Grantor to the extent such statements
and

 

4

--------------------------------------------------------------------------------


 

schedules (and such other reports in connection therewith) would reflect any
changes from the  statements, schedules and reports previously delivered to the
Administrative Agent and the Lenders.

 

7.                             Additional Covenants.  The Borrower (a) shall not
classify any item of Indebtedness other than Indebtedness incurred pursuant to
the Credit Agreement (to the extent applicable) in the nature of Indebtedness
incurred pursuant to Section 3.3(b) of the Senior Subordinated Note Indenture if
such classification or reclassification would render the Indebtedness incurred
under the Credit Agreement prohibited pursuant to Section 3.3 of the Senior
Subordinated Note Indenture and (b) shall be deemed to have classified or
reclassified, as the case may be, such amount of Indebtedness incurred under the
Credit Agreement required in order to comply with, or continue to comply with,
Section 3.3 of such indenture.

 

8.                             Effect of Waiver.  Each of Holdings and the
Borrower understands that the waivers set forth in Section 2 hereof is temporary
in effect and that upon the expiration of the Waiver Period, without any further
action by or notice to or from the Administrative Agent or any Lender, the
Administrative Agent and the Lenders shall have all of the rights and remedies
provided to them under the Credit Agreement, the other Loan Documents,
applicable law or otherwise as though no waivers had been granted hereunder. 
Except as expressly set forth herein, this Waiver shall not, by implication or
otherwise, limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent, the Borrower, Holdings or
any other Loan Party under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.  Nothing herein shall
be deemed to entitle the Borrower, Holdings or any other Loan Party, or
constitute an express or implied agreement by the Administrative Agent or the
Lenders,  to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances.  This Waiver shall constitute a “Loan Document” for all purposes
of the Credit Agreement and the other Loan Documents.

 

9.                             Releases.  For purposes of this Section, the
following terms shall have the following definitions:

 

“Related Parties” shall mean,  with respect to any released party, such party’s
parents, subsidiaries, affiliates, successors, assigns, predecessors, officers,
directors, employees, agents, representatives, attorneys, accountants and
shareholders, if any.

 

“Claims” shall mean  any and all claims, losses, debts, liabilities, demands,
obligations, promises, acts, omissions, agreements, costs, expenses,

 

5

--------------------------------------------------------------------------------


 

damages, injuries, suits, actions, causes of action, including without
limitation, any and all rights of setoff, recoupment or counterclaim of any kind
or nature whatsoever, in law or in equity, known or unknown, suspected or
unsuspected, contingent or fixed.

 

Excluding only the continuing obligations of the Lenders and the Administrative
Agent from and after the Effective Date under the express terms of the Credit
Agreement, the Loan Documents and this Waiver, Holdings, the Borrower and each
Guarantor hereby release, acquit and forever discharge the Lenders and the
Agents, and each of them, and their respective Related Parties, of and from any
and all Claims arising out of, related or in any way connected with any action
or failure to act, prior to the Effective Date, in response to or otherwise in
connection with the events or circumstances arising under or otherwise related
to the Credit Agreement, the Loan Documents or any Defaults occurring under the
Credit Agreement or the Loan Documents.

 

10.                           Governing Law.  THIS WAIVER SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

11.                           Severability.  Any provision of this Waiver that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

12.                           Successors and Assigns.  This Waiver shall be
binding upon, inure to the benefit of and be enforceable by the respective
successors and assigns of the parties hereto.

 

13.                           Construction.  The headings of the various
sections and subsections of this Waiver have been inserted for convenience only
and shall not in any way affect the meaning or construction of any of the
provisions hereof.

 

14.                           Counterparts.  This Waiver may be executed by one
or more of the parties to this Waiver on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this Waiver
by facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

[Signature pages follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their duly authorized officers as of the date first above written.

 

 

 

MEDQUEST, INC.

 

 

 

 

 

By:

/s/ JOHN HAGGERTY

 

 

Name: John Haggerty

 

 

Title: Interim Chief Financial Officer

 

 

 

 

 

MQ ASSOCIATES, INC.

 

 

 

 

 

By:

/s/ JOHN HAGGERTY

 

 

Name: John Haggerty

 

 

Title: Interim Chief Financial Officer

 

(signatures continued on following pages)

 

Signature Page to
Third Limited Waiver

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent
and as a Lender

 

 

 

 

 

By:

/s/ C. MARK HEDRICK

 

 

 

Name: C. Mark Hedrick

 

 

Title: Director

 

Signature Page to
Third Limited Waiver

 

--------------------------------------------------------------------------------


 

 

CHASE LINCOLN FIRST COMMERCIAL

 

CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ DAWN LEE LUM

 

 

 

Name: Dawn Lee Lum

 

 

Title: Director

 

Signature Page to
Third Limited Waiver

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ BRENT A. SHEPHERD

 

 

 

Name: Brent A. Shepherd

 

 

Title: Duly Authorized Signatory

 

Signature Page to
Third Limited Waiver

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ RICHARD L. TAVROW

 

 

 

Name: Richard L. Tavrow

 

 

Title: Director Banking Products
Services, US

 

 

 

 

By:

/s/ MARIE A. HADDAD

 

 

 

Name: Marie A. Haddad

 

 

Title: Associate Director Banking Products
Services, US

 

 

 

Signature Page to
Third Limited Waiver

 

--------------------------------------------------------------------------------


 

 

FOOTHILL INCOME TRUST L.P.,

 

as a Lender

 

 

 

By: FIT GP, LLC, its General Partner

 

 

 

 

 

By:

/s/ MIKE BOHANNON

 

 

 

Name: Mike Bohannon

 

 

Title: Managing Member

 

Signature Page to
Third Limited Waiver

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

Pursuant to Section 5 of the Limited Waiver and Third Amendment to Amended and
Restated Credit Agreement, dated as of May 13, 2005 among MQ Associates, Inc., a
Delaware corporation (“Holdings”), MedQuest, Inc., a Delaware corporation (the
“Borrower”), the Lenders identified on the signature pages thereto, and Wachovia
Bank, National Association (“Wachovia”), as administrative agent for the Lenders
(the “Waiver”), to which this acknowledgment is attached, each of the
undersigned hereby acknowledges receipt of a copy of and consents to the
execution and delivery by Holdings and the Borrower of the Waiver.  Each of the
undersigned further confirms and agrees that, after giving effect to the Waiver,
each Loan Document to which it is a party shall continue in full force and
effect in accordance with its terms. Capitalized terms used herein without
definition shall have the meanings given to them in the Amended and Restated
Credit Agreement dated September 3, 2003 among Holdings, the Borrower, the
Lenders, JPMorgan Chase Bank, as Syndication Agent, Wachovia and General
Electric Capital Corporation, as Co-Documentation Agents, and Wachovia, as
Administrative Agent.

 

[Remainder of this page intentionally left blank.]

 

Acknowledgement to
Third Limited Waiver

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Consent to be executed by their duly authorized officers as of the date first
above written.

 

ANDERSON DIAGNOSTIC IMAGING, INC.

 

MOBILE OPEN MRI, INC.

ASHEVILLE OPEN MRI, INC.

 

MRI & IMAGING OF WISCONSIN, INC.

BIOIMAGING AT CHARLOTTE, INC.

 

NORTHEAST COLUMBIA DIAGNOSTIC IMAGING, INC.

BIOIMAGING OF COOL SPRINGS, INC.

 

OCCUPATIONAL SOLUTIONS, INC.

BIOIMAGING AT HARDING, INC.

 

OPEN MRI OF GEORGIA, INC.

CABARRUS DIAGNOSTIC IMAGING, INC.

 

OPEN MRI & IMAGING OF GEORGIA, INC.

CAPE FEAR DIAGNOSTIC IMAGING, INC.

 

OPEN MRI & IMAGING OF RICHMOND, INC.

CAROLINA IMAGING, INC. OF FAYETTEVILLE

 

PALMETTO IMAGING, INC.

CAROLINAS DIAGNOSTIC IMAGING, INC.

 

PHOENIX DIAGNOSTIC IMAGING, INC.

CHAPEL HILL DIAGNOSTIC IMAGING, INC.

 

PIEDMONT IMAGING, INC. (FORSYTH)

CHATTANOOGA DIAGNOSTIC IMAGING, INC.

 

PIEDMONT IMAGING, INC. (SPARTANBURG)

DOTHAN DIAGNOSTIC IMAGING, INC.

 

SOUTH CAROLINA DIAGNOSTIC IMAGING, INC.

FLORIDA DIAGNOSTIC IMAGING CENTER, INC.

 

SUN VIEW HOLDINGS, INC.

GROVE DIAGNOSTIC IMAGING CENTER, INC.

 

TEXAS IMAGING SERVICES OF EL PASO, INC.

ILLINOIS DIAGNOSTIC IMAGING, INC.

 

TRIAD IMAGING, INC.

IMAGING SERVICES OF ALABAMA, INC.

 

TYSON’S CORNER DIAGNOSTIC IMAGING, INC.

KANSAS DIAGNOSTIC IMAGING, INC.

 

VIENNA DIAGNOSTIC IMAGING, INC.

LEXINGTON OPEN MRI, INC.

 

VIRGINIA DIAGNOSTIC IMAGING, INC.

MECKLENBURG DIAGNOSTIC IMAGING, INC.

 

WILLIAM S. WITT, INC.

MEDQUEST ASSOCIATES, INC.

 

WISCONSIN DIAGNOSTIC IMAGING, INC.

MISSOURI IMAGING, INC.

 

 

On behalf of each of the entities listed above:

 

On behalf of each of the entities listed above:

 

 

 

 

 

 

By:

/s/ JOHN HAGGERTY

 

 

By:

/s/ JOHN HAGGERTY

 

 

Name: John Haggerty

 

 

Name: John Haggerty

 

Title: Interim Chief Financial Officer

 

 

Title: Interim Chief Financial Officer

 

Acknowledgement to
Third Limited Waiver

 

--------------------------------------------------------------------------------


 

ATHENS MRI, LLC

 

MEDICAL SCHEDULING OF MISSOURI, LLC

BIRMINGHAM DIAGNOSTIC IMAGING, LLC

 

MIDTOWN DIAGNOSTIC IMAGING, LLC

BRIDGETON MRI AND IMAGING CENTER, LLC

 

MONTGOMERY OPEN MRI, LLC

BRUNSWICK DIAGNOSTIC IMAGING, LLC

 

OPEN MRI & IMAGING OF CONYERS, LLC

BUCKHEAD DIAGNOSTIC IMAGING, LLC

 

OPEN MRI & IMAGING OF ALBANY, LLC

CAPE FEAR MOBILE IMAGING, LLC

 

OPEN MRI & IMAGING OF ATHENS, LLC

CAPE IMAGING, L.L.C.

 

OPEN MRI & IMAGING OF DOUGLASVILLE, LLC

CAROLINA MEDICAL IMAGING, LLC

 

OPEN MRI OF ATLANTA, LLC

CLAYTON OPEN MRI, LLC

 

OPEN MRI OF CENTRAL GEORGIA, LLC

COASTAL IMAGING, LLC

 

OPEN MRI & IMAGING OF DEKALB, LLC

CUMMING DIAGNOSTIC IMAGING, LLC

 

OPEN MRI & IMAGING OF NORTH FULTON, LLC

DIAGNOSTIC IMAGING OF ATLANTA, LLC

 

OPEN MRI & IMAGING OF MACON, LLC

DIAGNOSTIC IMAGING OF GEORGIA, LLC

 

OPEN MRI & IMAGING OF N.E. GEORGIA, LLC

DIAGNOSTIC IMAGING OF HIRAM, LLC

 

OPEN MRI AND IMAGING OF SNELLVILLE, LLC

DIAGNOSTIC IMAGING OF MARIETTA, LLC

 

OPEN MRI OF SIMPSONVILLE, LLC

DULUTH DIAGNOSTIC IMAGING, LLC

 

OPEN MRI & IMAGING OF RICHMOND, LLC

DULUTH CT CENTER, LLC

 

RICHMOND WEST END DIAGNOSTIC IMAGING, LLC

DURHAM DIAGNOSTIC IMAGING, LLC

 

SIMPSONVILLE OPEN MRI, LLC

EAST COOPER DIAGNOSTIC IMAGING, LLC

 

ST. PETERS MRI & IMAGING CENTER, LLC

FARMFIELD DIAGNOSTIC IMAGING, LLC

 

TOWN & COUNTRY OPEN MRI, LLC

FORT MILL DIAGNOSTIC IMAGING, LLC

 

TRICOM DIAGNOSTIC IMAGING, LLC

HAPEVILLE DIAGNOSTIC IMAGING, LLC

 

WEST ASHLEY DIAGNOSTIC IMAGING, LLC

IMAGING CENTER OF CENTRAL GEORGIA, LLC

 

WEST PACES DIAGNOSTIC IMAGING, LLC

JACKSONVILLE DIAGNOSTIC IMAGING, LLC

 

WOODSTOCK DIAGNOSTIC IMAGING, LLC

KIRKWOOD MRI AND IMAGING CENTER, LLC

 

 

On behalf of each of the entities listed above:

 

On behalf of each of the entities listed above:

 

 

 

 

 

 

By:

/s/ JOHN HAGGERTY

 

 

By:

/s/ JOHN HAGGERTY

 

 

Name: John Haggerty

 

 

Name: John Haggerty

 

Title: Interim Chief Financial Officer

 

 

Title: Interim Chief Financial Officer

 

Acknowledgement to
Third Limited Waiver

 

--------------------------------------------------------------------------------


 

 

OPEN MRI OF MYRTLE BEACH, LLC

 

OPEN MRI & IMAGING OF FLORENCE, LLC

 

 

 

By: Palmetto Imaging, Inc., as sole member of each
of the entities listed above

 

 

 

 

 

By:

/s/ JOHN HAGGERTY

 

 

 

Name: John Haggerty

 

 

Title: Interim Chief Financial Officer

 

Acknowledgement to
Third Limited Waiver

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(e) TO

SECOND LIMITED WAIVER AND SECOND AMENDMENT

 

Acquisition of East Cobb Open MRI, which is located at 1199 Johnson Ferry Road,
Suite 200 in Marietta, Georgia, for an aggregate amount not to exceed $850,000.

 

--------------------------------------------------------------------------------